BAILEY, Justice.
On August 7, 1939, a motion to strike the second amended complaint was sustained by this Court, and the plaintiff granted ten days in which to file a further amended complaint. He elected however to stand upon the second amended complaint and appealed to the Court of Appeals from the order striking the second amended complaint.
The action of this Court was sustained by the Court of Appeals. The plaintiff now moves for leave to file a third amended complaint. In my opinion the application comes too late, especially in view of the fact that he was given the opportunity of filing a third amended complaint before the appeal and elected not to do so.
The motion for leave to file a third amended complaint should be overruled.